Citation Nr: 0124644	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  98-03 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eating disorder. 

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to October 15, 1996. 

3.   Entitlement to rating in excess of 30 percent for PTSD 
for the period from October 15, 1996, through June 24, 1997.  

4.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from June 25, 1997, through January 19, 2001. 

5.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning January 20, 2001.  

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and F.H. 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1973. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO). 

The issues on the title page have been characterized to 
reflect the fact that during the appeal period, initiated 
with receipt of the veteran's claim on October 15, 1996, the 
rating for PTSD was increased from 10 percent to 30 percent 
effective from October 15, 1996, and to 50 percent and 70 
percent effective from June 25, 1997, and January 20, 2001, 
respectively.  Thus, as the effective dates for these 
increases were not assigned from the beginning of the appeal 
period, the Board's adjudication below will take into 
consideration entitlement to the "staged" ratings as listed 
on the title page.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for an eating 
disorder requires additional development, and will be 
addressed in the Remand which follows this decision.  As the 
resolution of this issue could potentially affect the 
adjudication of the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability, this issue is "inextricably intertwined" 
with the issue of entitlement to service connection for an 
eating disorder.  Harris v Derwinski, 1 Vet. App. 80 (1991).  
The adjudication of the total rating issue on appeal thus 
must be deferred.  See id.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is not shown prior to October 15, 1996, that the 
veteran's PTSD resulted in more than mild social and 
industrial impairment or that his PTSD resulted in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.

3.  It is not shown prior to June 25, 1997, that the 
veteran's PTSD resulted in more than definite industrial 
impairment or that his PTSD resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

4.  It is not shown prior to January 20, 2001 that the 
veteran's PTSD resulted in more than considerable industrial 
impairment or that his PTSD resulted in occupational and 
social with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as, suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful; 
or an inability to establish and maintain effective 
relationships. 

5.  It is not shown for the period beginning January 20, 
2001, that the veteran's PTSD results in virtual isolation in 
the community or totally incapacitating neurotic symptoms so 
as to render him demonstrably unable to obtain or retain 
employment or that his PTSD results in total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of one's close relatives, 
occupation, or own name.

6.  There are no extraordinary factors associated with the 
service-connected PTSD productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.
 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD prior to October 15, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.400(o), Part 4, 4.132 Diagnostic Code (hereinafter 
DC) 9411 (1996).  

2.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from October 15, 1996, through June 24, 
1997, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), Part 4, 4.130, DC 
9411 (2000); 38 C.F.R. § 4.132, DC 9411 (1996).

3.  The criteria for a rating in excess of 50 percent for 
PTSD for the period from June 25, 1997, through January 19, 
2001, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 3.400(o), Part 4, 4.130, DC 
9411 (2000); 38 C.F.R. § 4.132, DC 9411 (1996).

4.  The criteria for entitlement to a rating in excess of 70 
percent for PTSD for the period beginning January 20, 2001, 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 3.400(o), Part 4, 4.130, DC 9411 
(2000); 38 C.F.R. § 4.132, DC 9411 (1996).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Applicability of the Veterans Claims 
Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA were promulgated.  See 66 Fed. Reg. 45,60 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In this case, the Board finds 
that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

VA has a duty to notify the veteran and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103).  The veteran has been notified of the 
evidence required for a grant of his claims in multiple 
statements or supplemental statements of the case, and in a 
May 2001 letter notifying the veteran of the VCAA.  The 
discussions therein adequately informed the veteran of the 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A).  The 
veteran has been afforded multiple psychiatric examinations, 
most recently in January 2001.  Numerous other VA and private 
medical records have been obtained, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  It appears that all the medical evidence 
identified by the veteran relative to the issues addressed in 
this decision has been obtained or accounted for.  As such, 
the Board finds that the development requirements of VCAA are 
also met.  

The Board notes that the veteran's claim for an increased 
rating for PTSD dates from the receipt of medical evidence by 
the RO on October 15, 1996, shortly before the November 1996 
effective date of the new rating regulations for PTSD.  
Because of the change in regulations while the claim was 
pending, both the old and new regulations must be taken into 
account and the veteran's disability is to be rated under 
whichever set of criteria is most favorable to his claim.  
The Board does not find that the veteran was provided the 
regulations in effect at the time of his claim; however, 
these criteria provide ratings for PTSD which causes 
industrial and social impairment which is mild (10 percent), 
definite (30 percent), considerable (50 percent) and severe 
(70 percent).  A 100 percent rating may be assigned where 
there is demonstrable inability to obtain or retain 
employment due to PTSD.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1996).  These rather general categories were changed by 
the criteria established in November 1996 to include specific 
symptoms.  Medical evidence of symptoms must be considered 
when rating a disability in accordance with the old criteria 
in determining the level of severity, e.g., whether the 
symptoms result in mild, definite, considerable, severe or 
total industrial impairment.  The specification of what 
symptoms must be considered is a result of the change in 
criteria.  We are of the opinion that the veteran is not 
prejudiced in his claim for higher ratings because he was not 
specifically provided the quite general criteria of the old 
regulations.  The RO considered the medical evidence of 
record and the veteran's contentions in arriving at the 
evaluations assigned, and it is clear to the Board that in 
its rating decisions, the RO took into account all possible 
symptoms, both those specified by the new regulations and 
those that could have been considered under the old 
regulations.

Therefore, in the circumstances of this case, a remand of the 
issues addressed in this decision would serve no useful 
purpose other than to delay adjudication of the case without 
resulting in a benefit to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board concludes 
in this case VA has satisfied its duties to notify and to 
assist the veteran with respect to the issues adjudicated 
below as delineated in the VCAA. 

II. Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the provisions of 38 C.F.R. § 4.132, DC 9411 (1996), 
mild social and industrial impairment due to PTSD warranted a 
10 percent disability rating; definite industrial impairment 
due to PTSD warranted a 30 percent disability rating; 
considerable industrial impairment warranted a 50 percent 
disability rating; and severe impairment in the ability to 
obtain or retain employment due to PTSD warranted a 70 
percent disability rating.  A 100 percent rating for PTSD 
under these provisions required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996).  These are the "old" criteria, and as set 
forth below, the rating criteria for psychiatric disorders 
were changed during the pendency of the appeal.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1).  In a precedent opinion dated 
November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPRECOP 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  

Regulatory changes affecting the rating of psychiatric 
disabilities enacted during the pendency of the veteran' 
appeal, 61 Fed. Reg. 52692-52702 (Oct. 8, 1996), codified at 
38 C.F.R. §§ 4.125-4.130 (2000) provide, in pertinent part, 
as follows: 

Occupational and social impairment due to mild or transient 
symptoms of PTSD which decreases work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2000).  

Occupational and social impairment due to PTSD, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (2000).  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2000).

Occupational and social impairment due to PTSD with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, DC 9411 (2000).

Total occupational and social impairment due to such symptoms 
of PTSD as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of one's close relatives, occupation, or own name 
warrants 100 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (2000); Id.  These are the "new" criteria, and the 
Board's adjudication below will include consideration of both 
the "new" and "old" criteria, with the veteran being 
afforded the benefit of the criteria most favorable to his 
claim, as appropriate.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  38 U.S.C.A. 
§ 5110(b)(2) amplifies on the term "otherwise" by stating 
that the effective date of an award of increased compensation 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Under 38 
C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date of an increase is the "date of receipt of 
claim or date entitlement arose, whichever is later." 
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  

Under certain circumstances, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  

III. Factual Background/Analysis

Service connection for PTSD was granted by a December 1992 
rating decision, and a 10 percent rating was assigned under 
the "old" criteria.  This rating was based in part on 
reports from inpatient psychiatric treatment rendered in 1992 
and a VA psychiatric examination conducted in November 1992.  
This examination revealed a diagnosis of PTSD, and a 
conclusion that this disability resulted in moderate 
impairment of psychological, social and vocational 
adaptability. 

The 10 percent rating for PTSD was continued until the time 
of a November 1998 rating decision which assigned a 30 
percent rating for this disability effective from October 15, 
1996, and a 50 percent rating effective from June 25, 1997.  

Examining first the issue of entitlement to a rating in 
excess of 10 percent prior to October 15, 1996, this date was 
chosen by the RO as the effective date for the 30 percent 
rating because the veteran's claim for an increased rating 
for PTSD was received on this date.  Under the provisions of 
38 U.S.C.A. § 5110(a); C.F.R. § 3.400(o)(1), an effective 
date one year earlier than October 15, 1996, may be assigned 
if it was "factually ascertainable" during that period that 
entitlement to increases compensation was warranted.  Thus, 
under the "old" criteria in effect at that time, it would 
have to be shown that "definite" industrial impairment, as 
defined by VAOGCPRECOP 9-93, was demonstrated in the year 
prior to October 15, 1996.  

Examining the clinical evidence during the year prior to the 
October 1996 receipt of a claim, this evidence principally 
relates to physical ailments rather than psychiatric 
distress, and there is otherwise no document received during 
this period from which is "factually ascertainable" that 
"definite" social and industrial impairment was 
demonstrated.  Thus, the Board finds no basis upon which to 
assign an earlier effective date for the 30 percent rating.  
38 C.F.R. § 5110(a); 38 C.F.R. § 3.400(o).  

The November 1998 rating decision also increased the rating 
for PTSD to 50 percent effective from June 25, 1997.  This 
date was chosen by the RO on the basis of a June 25, 1997, VA 
mental hygiene clinic report that demonstrated an increase in 
the dosage of the veteran's psychotropic medication.  It was 
indicated that the 50 percent rating was assigned under the 
revised or "new" criteria.  There remains for 
consideration, as indicated, whether the veteran is entitled 
to a 50 percent under either the old or new criteria prior to 
June 25, 1997.  Applying first the old criteria, the Board 
finds that it is not shown that "considerable" industrial 
impairment due to PTSD was shown prior to June 25, 1997.  In 
this regard, a March 1997 mental hygiene report showed the 
veteran to be feeling "much better."  He was alert, 
cooperative and in contact with reality.  No thought disorder 
was observed, and there was no suicidal or homicidal 
ideation.  Moreover, upon a VA psychiatric examination 
conducted in April 1998, the veteran was oriented to time, 
person and place and his thought process was logical and 
linear.  Insight and judgment were good.  In short therefore, 
entitlement to a 50 percent rating prior to June 25, 1997, 
under the old criteria is not warranted.  38 C.F.R. § 4.132, 
DC 9411 (1996). 

As for application of the new criteria, the evidence cited 
above dated prior to June 25, 1997, does not reveals such 
symptomatology as social impairment with reduced reliability 
and productivity due to such symptoms of post-traumatic 
stress disorder as:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory impaired judgment; impaired 
abstract thinking; or disturbances of motivation and mood.  
Thus, entitlement to a 50 percent rating prior to June 25, 
1997, under the new criteria is also not warranted.  
38 C.F.R. § 4.130, DC 9411 (2000).

Thereafter, the rating for PTSD was increased to 70 percent 
effective from January 20, 2001, by a February 2001 rating 
decision.  This effective date, the date of the most recent 
VA psychiatric examination, was chosen by the RO as it 
represented the earliest date upon which it was factually 
ascertainable that the criteria for a 70 percent rating were 
met.  The Board is in agreement with this effective date 
chosen by the RO, as it was not shown prior to that time that 
there was "severe" impairment in the ability to obtain or 
retain employment so as to warrant a 70 percent rating under 
the old criteria codified at 38 C.F.R. § 4.132, DC 9411 
(1996).  In addition, as the symptomatology required for a 70 
percent under the new criteria, such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene, was not shown prior to 
January 20, 2001, a 70 percent rating prior to that date is 
also not warranted under the new criteria.  
38 C.F.R. § 4.130, DC 9411 (2000).  In this regard, the 
psychiatrist who examined the veteran in January 2001 
indicated that the veteran's symptoms had "progressed" 
since his VA psychiatric examination rendered in 1998, and 
that this symptomatology impaired the veteran's ability to 
work and had contributed to the fact that the veteran was 
divorced on three occasions.  Given this clear clinical 
opinion that the veteran's condition had worsened since his 
last VA psychiatric examination conducted in 1998, the Board 
is in agreement with the effective date chosen by the RO, and 
finds no basis for assigning a 70 percent rating prior to 
January 20, 2001. 

Finally, there is for consideration the issue of entitlement 
to a rating in excess of 70 percent under the old or new 
criteria.  While the most recent VA examination clearly shows 
a progression in psychiatric symptomatology, the GAF score 
following this examination was 47.  This finding correlates 
with, approximately, "serious" impairment in social or 
occupational functioning.  As demonstrated in the legal 
criteria outlined above, entitlement to a 100 percent rating 
under the old criteria required "totally incapacitating 
psychoneurotic symptoms," a level of disability which 
corresponds to a GAF score significantly lower than 47.  
There is otherwise no indication on the report from the most 
recent VA psychiatric examination that some of the other 
findings required for a 100 percent rating under the old 
criteria are present, to include the gross repudiation of 
reality with disturbed thought or behavioral processes such 
as fantasy, confusion, panic, and explosions of aggressive 
energy.  In this regard, the January 2001 VA psychiatric 
examination showed the veteran denying auditory, visual or 
tactile hallucinations or other symptoms of psychosis or 
mania.  In addition, judgment and insight were intact.  Under 
the old regulations, entitlement to a 100 percent schedular 
rating for PTSSD was also warranted if the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that the veteran is in receipt of Social Security 
disability benefits; however, such benefits were awarded 
based on factors other than PTSD, in particular, upon heart 
problems.  Medical evidence of record shows hospitalization 
for cardiomyopathy and congestive heart failure.  The veteran 
also has diabetes mellitus.  While the veteran has apparently 
not worked since 1990, the evidence does not show that it is 
his PTSD that causes him to be unemployable.  Accordingly, 
entitlement to a rating in excess of 70 percent under the old 
criteria is not met.  38 C.F.R. § 4.132, DC 9411.  

As for application of the new criteria, entitlement to a 100 
percent rating requires total occupational and social 
impairment due to such symptoms of PTSD as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of one's close relatives, 
occupation, or own name.  Simply put, this symptomatology is 
not demonstrated by the most recent VA psychiatric 
examination, or by any other clinical evidence.  Again, the 
GAF score is also not indicative of the "total" 
occupational impairment required for a 100 percent rating 
under the new criteria.  The new rating criteria for a 100 
percent disability evaluation for PTSD requires total 
occupational impairment due to specified symptoms as outlined 
above, and the veteran does not exhibit those symptoms.  
Accordingly, entitlement to a 100 percent rating is not 
warranted under the criteria for rating disability due to 
PTSD codified at 38 C.F.R. §4.130, DC 9411 (2001).  

Also considered by the Board were the contentions with 
respect to the severity of the veteran's PTSD presented in 
testimony at the May 1999 hearing.  The probative weight of 
these provisions, however, is overcome by that of the 
clinical findings discussed above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Finally, in reaching the conclusions above, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1), which 
state that when the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected PTSD is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  While the 
veteran received private psychiatric hospitalization in 1992 
as noted above, no additional extensive psychiatric 
hospitalization is demonstrated.  



ORDER

Entitlement to a rating in excess of 10 percent for PTSD 
prior to October 15, 1996, is denied. 

Entitlement to rating in excess of 30 percent for PTSD for 
the period from October 15, 1996, to June 24, 1997, is 
denied.  

Entitlement to a rating in excess of 50 percent for PTSD for 
the period from June 25, 1997, to January 19, 2001, is 
denied.   

Entitlement to a rating in excess of 70 percent for PTSD for 
the period beginning January 20, 2001, is denied.   


REMAND

The veteran essentially has contended that he has an eating 
disorder secondary to PTSD.  Statements supporting this 
assertion to varying degrees in the form of an October 1996 
statement from a private R.N. and a July 1999 statement from 
a private cardiologist are of record.  Also of record is a VA 
opinion addressing this contention dated in April 1998.  This 
opinion appeared to state that the veteran did not have an 
eating disorder due to PTSD, but a more definitive opinion 
addressing this matter is necessary in order to adequately 
address the veteran's claim in light of the VCAA.  

As indicated in the introduction, the issue of entitlement to 
a total disability rating for compensation based on 
individual unemployability is being deferred pending the 
outcome of the adjudication of the issue of entitlement to 
service connection for an eating disorder.  

Accordingly, this case is REMANDED for the following 
development.  

1.  The veteran is to be scheduled for 
another VA psychiatric examination.  The 
examiner is to be provided with the 
claims file prior to the examination.  
Based on a review of the evidence 
contained therein, to include the October 
1996 statement from the private R.N., the 
July 1999 statement from a private 
cardiologist, and the April 1998 VA 
opinion discussed above, as well as the 
service medical records recording a 
diagnosis of exogenous obesity upon entry 
into service in August 1966 and on a 
September 1969 periodic examination, and 
a weight of 260 pounds upon separation in 
January 1973, answers to the following 
questions are requested: 

	(1)  Does the veteran currently have 
a clinically diagnosable eating disorder?

	(2)  If the response to (1) is 
positive, please determine whether the 
veteran had an eating disorder during 
military service?  If an eating disorder 
was present during military service, did 
such eating disorder undergo an increase 
in severity during service that was 
beyond the natural progress of the 
disease?

If the response to (2) above is that an 
eating disorder pre-existed military 
service and did not increase in severity 
during service or, if it did, that such 
increase was not beyond the natural 
progress of the disease, then the 
examiner is requested to respond to the 
following question.

	(3)  Is there an etiologic 
relationship between a currently-shown 
eating disorder and PTSD?  In responding 
to this question, please consider 
whether, subsequent to service, the 
veteran's PTSD caused an increase in the 
over-all disability of a current eating 
disorder.

2.  The RO must review the report from 
this examination and ensure that the 
information requested by the Board is 
contained therein.  It should also ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a); are fully 
complied with and satisfied. 

3.  Thereafter, the RO should 
readjudicate the claims for service 
connection for an eating disorder and 
entitlement to a total disability rating 
for compensation based on individual 
unemployability.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



